Citation Nr: 9932503	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  93-22 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for service-connected 
osteochondrosis of the tibial tuberosity of the right knee, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected 
osteochondrosis of the tibial tuberosity of the left knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran had active military service from November 1972 to 
July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Atlanta, Georgia, that confirmed a noncompensable evaluation 
for service-connected bilateral osteochondrosis of the tibial 
tuberosity and denied the claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
PTSD.  

The Board remanded this case in October 1995.  While the case 
was before the RO on remand, the RO granted a 10 percent 
disability rating for each of the veteran's knees and 
evaluated them separately rather than as a bilateral 
disability, effective the date of the claim for increase.  
Higher ratings are available under the diagnostic criteria 
used to evaluate the disability, and the issue remains on 
appeal.

The case was again remanded in May 1999 in order to schedule 
the veteran for a personal hearing before a Member of the 
Board; however, he failed to appear for the hearing scheduled 
in September 1999.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that any current psychiatric 
disorder (other than PTSD) is the result of a disease or 
injury incurred in service.

2.  The veteran's claim of entitlement to service connection 
for PTSD is plausible, and the RO has obtained sufficient 
evidence for correct resolution of this claim.

3.  The veteran is not a veteran of combat.

4.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.

5.  The veteran's claims of entitlement to disability ratings 
in excess of 10 percent for service-connected osteochondrosis 
of the tibial tuberosity of the right and left knees are 
plausible, and the RO has obtained sufficient evidence for 
correct resolution of these claims.

6.  The veteran's service-connected osteochondrosis of the 
tibial tuberosity of the right and left knees is currently 
manifested by subjective complaints of pain and objective 
evidence of range of motion from 0 degrees of extension to 
140 degrees of flexion and no evidence of disease.  


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder (other than PTSD) is not well grounded, 
and there is no statutory duty to assist the veteran in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran has presented a well-grounded claim for 
service connection for PTSD, and VA has satisfied its 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's PTSD was not incurred during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, and 3.304(d) and (f) (1999).

4.  The criteria for an increased disability rating above 10 
percent for service- connected osteochondrosis of the tibial 
tuberosity of the right knee have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 
5263 (1999).

5.  The criteria for an increased disability rating above 10 
percent for service- connected osteochondrosis of the tibial 
tuberosity of the left knee have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 
5263 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service personnel records disclose that he had 
four months and 27 days of foreign and/or sea service during 
military service.  He was assigned to the 5th Combat 
Equipment Company and stationed in Germany from February to 
May 1975.  He was also stationed at Fort Knox and Fort 
Campbell, Kentucky, during active service.  He attended basic 
airborne at Fort Benning, Georgia, in April 1973.  His 
primary specialty was supply clerk.  He received the National 
Defense Service Medal.

Service medical records disclose multiple complaints of knee 
problems, as early as 1974.  In May 1975, the veteran 
reported no known knee injury.  He was treated after taking 
10 to 15 pills (Darvon) in June 1975.  Vomiting was induced.  
It was noted that five physicians, including two 
orthopedists, were unable to diagnose the veteran's knee 
pains, and that treatment for the knee pain had been 
unsatisfactory.  A drug overdose course was not pursued.  On 
separation examination in June 1975, psychiatric examination 
was normal.  The veteran reported pain in his knees after an 
injury.

Following his separation from active service, the veteran was 
afforded a VA examination in December 1975.  He stated that 
he had the onset of knee pain after running six miles in 
training.  Psychiatric examination was normal.  Pertinent 
diagnoses included osteochondrosis of the tibial tuberosity 
bilaterally.

In January 1976, the RO granted entitlement to service 
connection for bilateral osteochondrosis of the tibial 
tuberosity, evaluated as noncompensable, effective from July 
1975.

The veteran was hospitalized at the VA Medical Center (VAMC) 
in Tuskegee, Alabama, from August to September 1989.  
Diagnoses included acute psychosis with paranoid and 
depressive features; dysthymic disorder; multiple lacerations 
of wrist; and insomnia.

The veteran was admitted at the Tuskegee VAMC from December 
1991 to January 1992.  He complained of an exacerbation of 
PTSD symptoms, including nightmares and flashbacks of Vietnam 
experiences, where he was reportedly stationed from 1972 to 
1974.  He stated that he was in combat and saw atrocities.  
Diagnoses included PTSD with exacerbation.

The veteran was again admitted at the Tuskegee VAMC from July 
to August 1993.  Diagnoses included a schizo-affective 
disorder.  He was readmitted to the Tuskegee VAMC from August 
to September 1993.  He reportedly became depressed after 
learning that he had arthritis during active service.  He was 
diagnosed as having a dysthymic disorder.

Also associated with the claims folder are VA outpatient and 
inpatient treatment records of the veteran, dated from 1989 
to 1996.  He was diagnosed as having a situational reaction 
in August 1989 and depression in December 1991.  A December 
29, 1992, treatment note indicated that the veteran changed 
his gait.  He ambulated normally unless he was being observed 
by the doctor.  Pain in the left knee was diagnosed in 
January 1993.  In July 1993, he complained of worsening left 
knee pain.  Medication did not help the pain.  The examiner 
diagnosed arthritis of the left knee.  The veteran was 
diagnosed as having schizophrenia in September 1994.  
Examination of the knees at that time revealed no effusion, 
tenderness or deformity.  Range of motion was from 0 to 95 
degrees.  Arthralgia of the knees, an anxiety reaction, and 
generalized anxiety with depression were diagnosed in March 
1995.

Upon VA hospitalizations from September to November 1995 and 
from December 1995 to February 1996, the veteran was 
diagnosed as having a major affective disorder and 
degenerative joint disease of multiple joints.  He stated 
that he had problems with his knees, including arthritis.   

The veteran has offered several lay statement on appeal.  
Concerning his knee disorders, he stated that he had trouble 
walking, bending, stooping and sitting, which interfered with 
employment.  He used crutches.  The veteran further stated 
that he suffered from nervous problems during active service.  
He attempted to overdose on pain pills because of skeletal 
pain.  He reportedly saw a psychiatrist for a nervous 
disorder during active service.  

The veteran has also provided statements describing his 
inservice stressors, including witnessing the death of a 
drill instructor on the firing range at Fort Campbell, 
Kentucky; participating in cleanup after a tornado in 
Clarkesville, Tennessee; seeing two fellow classmates (who 
reportedly died) fall to ground without their parachutes 
opening at Fort Benning, Georgia, in December 1972; 
witnessing a fellow soldier dive on a live grenade to save 
his fellow troops at Fort Knox, Kentucky; and being sent on 
many funeral details.  See VA Form 1-9, dated July 29, 1993.

In December 1995, the veteran provided the name (L.M.) of the 
drill instructor who was reportedly shot on the firing range 
and the name (A.T.) of the soldier whose parachute did not 
open.  The soldier was reportedly badly injured as a result 
of the fall.  The veteran also stated that his own parachute 
did not open properly and he had a bad landing in March 1974.  
His nerves had been acting up since that incident.  

In April 1997, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) reported that it was unable to verify 
the veteran's claimed stressors.  The RO requested more 
detailed information concerning stressors from the veteran in 
May 1997.  The veteran responded in June 1997 that L.M. and 
A.T. were not casualties but witnesses to alleged casualties.  
He did not recall the names of the individuals killed.  Nor 
did he know how to locate any of his friends from service.  
He reportedly received Social Security Administration (SSA) 
benefits for spinal and psychiatric disorders.  

The veteran was examined by VA in June 1997, at which time 
his claims file was reviewed.  On mental disorders 
examination, he complained of knee pain with analgesics, 
crutches and other supportive measures.  He was provided a 
cane and physical therapy from 1992 to 1997.  He stated that 
he injured his back and left leg in a parachute jump in 1973.  
He reported that he saw a psychiatrist during active service 
in 1974 because of job pressure.  He was a supply clerk.  He 
overdosed on pain medication in 1975 and received treatment.  
He stated that he had nightmares of memories from training 
when a fellow soldier was accidentally killed by a grenade 
and other trauma.  He also had a memory of a soldier being 
killed when his parachute did not open.  Objective findings 
included osteochondrosis with associated pain and some 
difficulty walking.  The examiner noted previous diagnoses, 
including a dysthymic disorder, major affective disorder, and 
PTSD.  Concerning the diagnosis of rule out dysthymic 
disorder, the examiner noted that the veteran ingested an 
overdose of medication for one episode, but the stress was 
due to job pressure and upon leaving that job situation, the 
problem not only continued but increased.  The examiner 
further listed a series of traumas preceding the development 
of PTSD, including job stress (supply clerk/paratrooper); 
back and leg injuries as the result of a parachute jump; and 
observing the death of a paratrooper whose parachute did not 
open and a soldier killed accidentally by a grenade while in 
training.  Final diagnoses included PTSD and osteochondrosis.

On VA bones examination in June 1997, the examiner reviewed 
the claims file.  The veteran gave a history of painful knees 
since 1973.  He stated that he was a paratrooper and had a 
bad landing and hurt his knees.  He stated that his knees 
throbbed like a headache.  He took pain medication.  It 
reportedly hurt to sit, walk or stand.  His knees popped 
sometimes but did not lock or grind.  The examiner noted no 
effusion, swelling, tenderness or locking.  The tibial 
tuberosities were not tender, enlarged or deformed.  There 
was no crepitus or joint instability.  The veteran could walk 
without a limp.  He could heel walk, toe walk, and squat 
repetitively to 140 degrees.  Range of motion of the knees 
was from 0 to 140 degrees bilaterally.  There was no evidence 
of atrophy.  The flexor and extensor strength of both knees 
was 5/5.  X-rays of the knees were entirely normal, with no 
evidence of osteochondrosis of the tibial tuberosities.  The 
examiner noted that the veteran complained of knee pain, but 
there were no objective findings of knee disease.  The 
examiner further stated that the veteran had only minimal 
loss of function due to his knee pain.  The veteran 
apparently failed to report for an orthopedic examination in 
September 1997.  

In December 1997, the USASCRUR again reported that it was 
unable to verify the veteran's claimed stressors.

In May 1998, the RO granted a 10 percent disability rating 
for each of the veteran's knees and evaluated them separately 
rather than as a bilateral disability, effective from 
December 1991.


II.  Legal analysis

A.  Acquired psychiatric disorder (other than PTSD)

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for a psychosis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Here, the medical evidence of record indicates that the 
veteran currently suffers from psychiatric disorders (other 
than PTSD), diagnosed as acute psychosis with paranoid and 
depressive features; dysthymic disorder; schizo-affective 
disorder; depression; schizophrenia; an anxiety reaction; a 
generalized anxiety with depression; and a major affective 
disorder.  These disabilities were first diagnosed many years 
after service, as early as 1989.  Therefore, the Board finds 
that there is sufficient medical evidence of a current 
disability, and the first element of a well-grounded claim 
has been satisfied.

The veteran reported that he suffered from nervous problems 
during active service.  He reportedly attempted to overdose 
on pain pills because of skeletal pain and was depressed over 
arthritis during service.  Service medical records showed 
treatment for knee pain and that the veteran took 10 to 15 
pills (Darvon) in June 1975.  The veteran also stated that 
his parachute did not open properly and he had a bad landing 
in March 1974.  Therefore, the Board further finds that there 
is sufficient lay and medical evidence of incurrence of an 
injury during service, and the second element of a well-
grounded claim has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
psychiatric symptomatology since active service.  He stated 
that his nerves had been acting up since that time.  
Presuming this history to be credible for the purpose of 
establishing a well-grounded claim, there is still no medical 
evidence of record of a nexus between the present 
disability(ies) and the in-service symptomatology.  Savage, 
10 Vet. App. at 497 (holding that veteran's own testimony 
that he sustained a back injury in service, walked with a 
limp ever since, and received heat treatments over the years 
is presumed credible for the purpose of establishing a well 
grounded claim because it is not inherently incredible or 
beyond the competence of a lay person to observe and 
continuity of symptomatology had therefore been established 
even if the record did not contain service medical records 
showing treatment in service for a back problem); see 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam 
order noting Board's fundamental authority to decide a claim 
in the alternative).  Medical expertise is required to relate 
present disability etiologically to the veteran's in-service 
symptoms.  However, there are no medical opinions contained 
in any of the veteran's post-service medical records relating 
any current psychiatric disorder to any inservice disease or 
injury.  The veteran's statements are not competent in this 
regard.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Although the veteran may have continuously experienced 
psychiatric symptomatology since active service, there is no 
medical evidence in the record at all tending to show that 
there was an underlying chronic disability which caused the 
symptoms in service and that that underlying disability also 
has caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the inservice symptoms 
represented a chronic psychiatric disorder rather than an 
acute and transitory condition. 

Because no medical evidence has been presented or secured to 
render plausible a claim that any post-service psychiatric 
disorder diagnosed many years after service had its onset in 
service or are the result of, or related to, any disease 
contracted or injury sustained in active military service, 
the Board concludes that this claim is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The October 1995 remand instructed the RO to afford the 
veteran a VA examination and to obtain a medical opinion 
concerning the etiology of any current psychiatric disorder 
(other than PTSD).  A Board remand confers upon the veteran 
the right to compliance with the remand orders, and VA has a 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In accordance with the remand, the veteran underwent VA 
examination June 1997; however, the requested medical opinion 
was not provided.  The only final psychiatric diagnosis was 
PTSD, although the examiner discussed prior psychiatric 
diagnoses shown in the claims file.  Because the veteran has 
not submitted a well-grounded claim, the statutory duty to 
assist was not triggered, and thus there can be no duty to 
assist violations.  See 38 U.S.C.A. § 5107(a); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997) (under § 5107(a), Secretary 
has duty to assist only claimants who establish well-grounded 
claim).  VA has no duty to assist the veteran in developing 
facts pertinent to the claim, including providing him 
additional medical examinations at VA expense.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.326(a) (1999) (VA 
examination will be authorized where there is a well-grounded 
claim for compensation); see Morton v. West, 12 Vet. App. 477 
(1999) (VA cannot assist a claimant in developing a claim 
that is not well grounded).  The prior remand was erroneous 
to the extent that it impliedly considered the claim to be 
well grounded and requested a medical opinion concerning the 
etiology of any current psychiatric disorder (other than 
PTSD).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for a psychiatric 
disorder.  While the RO did not obtain copies of the 
veteran's SSA records, additional development to obtain these 
records is unnecessary in view of the medical evidence 
currently of record.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  There is no basis for 
speculating that such records would produce nexus evidence 
necessary to well ground the veteran's claim for service 
connection for an acquired psychiatric disorder.  Brewer v. 
West, 11 Vet. App. 228 (1998); see Grivois v. Brown, 6 Vet. 
App. 136, 139-40 (1994) (noting that "implausible claims 
should not consume the limited resources of the VA and force 
into even greater backlog and delay those claims 
which . . . require adjudication.").  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to the veteran's claim under 38 U.S.C.A. § 5103(a) 
(West 1991).


B.  PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

Here, the medical evidence shows a diagnosis of PTSD.  The 
veteran has submitted competent lay statements of inservice 
experiences alleged to have caused his PTSD.  Medical 
professionals have diagnosed PTSD based on several of the 
veteran's purported service experiences, i.e., job stress 
(supply clerk/paratrooper); back and leg injuries as the 
result of a parachute jump; and observing the death of a 
paratrooper whose parachute did not open and a soldier killed 
accidentally by a grenade while in training.  This evidence 
is sufficient to state a plausible claim.  

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The veteran was provided an appropriate VA examination.  In 
this case, all medical records referenced by the veteran have 
been obtained.  There is no indication of the existence of 
any medical evidence that the RO did not attempt to obtain, 
with the exception of the veteran's SSA records.  However, as 
this claim fails because of lack or corroboration of 
inservice stressors, efforts to obtain the veteran's SSA 
records, which would not be relevant to corroboration of 
inservice stressors, is not warranted.  Sufficient evidence 
is of record to properly decide this claim.  Therefore, the 
Board concludes VA satisfied its duty to assist the veteran.

Having determined that the veteran's claim is at least 
plausible and that the duty to assist has been fulfilled, the 
Board must assess the credibility and weight of the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Id. at 618.  The evidence is no longer presumed to be 
credible once an analysis of the claim on the merits is 
undertaken. 

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

During VA hospitalization from December 1991 to January 1992, 
the veteran stated that he engaged in combat in Vietnam.  A 
determination as to whether the veteran is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The Court has held that: 

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'  (Citations 
omitted.)

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  See also, 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1999).  
Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  In other 
words, the claimant's assertions that he "engaged in combat 
with the enemy" are not sufficient, by themselves, to 
establish this fact.  Gaines, 11 Vet. App. 353, 359.

The veteran's military records reflected that he was a supply 
clerk.  He was assigned to the 5th Combat Equipment Company 
and stationed in Germany from February to May 1975.  He 
received the National Defense Service Medal.

In this case, for the following reasons, the Board finds that 
the veteran did not engage in combat with the enemy.  See 
VAOPGCPREC 12-99.  First, his military occupational specialty 
of supply clerk does not indicate combat service.  Second, 
his service personnel records do not indicate that he served 
in Vietnam or in any area of combat.  Third, his awarded 
medal does not show combat service.  See United States of 
America Department of Defense Manual of Military Decorations 
and Awards, Appendix D, July 1990.  The preponderance of the 
evidence of record is against finding that the veteran 
engaged in combat with the enemy, and there is no reasonable 
doubt on this issue that could be resolved in his favor.  A 
reasonable doubt exists where there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102 (1999).  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  Id.  It is not a means of reconciling 
actual conflict or a contradiction in the evidence.  Id.  In 
this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist as to whether he engaged in 
combat with the enemy.  The evidence does not support the 
conclusion that he engaged in combat with the enemy, and the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen, 10 Vet. App. at 147 (citing 
Moreau, 9 Vet. App. at 395).  There is no evidence 
corroborating any of the veteran's claimed stressors (combat 
or non-combat) and his own credibility is in question.  For 
example, he stated that he served in Vietnam, which is 
refuted by his service personnel records.  He has also 
offered numerous inconsistent statements concerning a knee 
injury.  He denied suffering a knee injury during service in 
May 1975; but on separation examination in June 1975 stated 
that he had suffered a knee injury.  Later, on VA examination 
in December 1975 he reported that his knee disorder began 
after running six miles during service.  More recently and in 
support of his PTSD claim, he reported that he injured his 
back and knees as a result of a bad parachute landing.  The 
service medical records reflect no injuries sustained while 
parachuting.  The veteran also reported in 1993 that he 
witnessed a soldier get killed while diving on a grenade to 
save his fellow troops; however, he later reported on VA 
examination in June 1997 that this soldier was accidentally 
killed by a grenade.  He further stated that he witnessed two 
classmates fall to their deaths when their parachutes did not 
open, but later stated only that one classmate was badly 
injured.  Thus, the Board finds that the veteran's statements 
about inservice stressors are not credible in light of his 
conflicting statements and the inservice documentation.

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  Although 
diagnoses of PTSD are of record, there is no evidence of 
record corroborating that any of the alleged inservice 
stressors actually occurred.  The veteran was asked to 
provide more specific details for further research, but was 
unable to do so.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Further action without response or assistance from 
the appellant is unwarranted.  The veteran is not entitled to 
the application of the benefit of the doubt; there is no 
reasonable doubt on this issue that could be resolved in his 
favor.  See 38 U.S.C.A. § 5107(b) (West 1991). 


C.  Service-connected osteochondrosis of the tibial 
tuberosity
of the right and left knees

The veteran has presented well-grounded claims for increased 
disability evaluations for his service-connected right and 
left knee disorders within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); cf. Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  

The veteran has been afforded a VA examination and his 
treatment records have been associated with the file.  While 
the RO has not obtained the veteran's SSA records, he stated 
that he was awarded these benefits only on the basis of spine 
and psychiatric disorders.  The Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).

Since there is no dislocated semilunar cartilage, removal of 
semilunar cartilage, nonunion or malunion of the tibia and 
fibula, or genu recurvatum, diagnostic codes 5258, 5259, 5262 
and 5263 are not applicable here.  The veteran has also 
demonstrated an ability to extend and flex his knees, and 
there is therefore no ankylosis of the knees.  Therefore, 
Diagnostic Code 5256 (ankylosis) is also not applicable in 
this case.  

The applicable rating criteria for the knee in this case are 
as follows:

Diagnostic Code 5257  Knee, other impairment of
  Recurrent subluxation or lateral instability;

  Severe...................................................................................30
  Moderate................................................................................20
  Slight....................................................................................10

Diagnostic 5260  Leg, limitation of flexion of:

  Flexion limited to 
15°..........................................................
..............................30
  Flexion limited to 
30°..........................................................
..............................20
  Flexion limited to 
45°..........................................................
..............................10
  Flexion limited to 
60°..........................................................
................................0

Diagnostic Code 5261  Leg, limitation of extension of:

  Extension limited to 
45°..........................................................
..........................50
  Extension limited to 
30°..........................................................
..........................40
  Extension limited to 
20°..........................................................
..........................30
  Extension limited to 
15°..........................................................
..........................20
  Extension limited to 
10°..........................................................
..........................10
  Extension limited to 
5°...........................................................
.............................0

A normal range of motion for the knee by VA standards is from 
0 degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.

The veteran has demonstrated no recurrent subluxation or 
lateral instability of the knees.  On VA examination in June 
1997, there was no joint instability.  Therefore, a rating in 
excess of 10 percent under Diagnostic Code 5257 is not 
warranted for either knee.  

Range of motion of the knees reflected a degree of impairment 
under the rating schedule that would not warrant a disability 
rating in excess of 10 percent if rated under the limitation 
of motion codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261(1999).  Extension of the knees has consistently been 
to 0 degrees.  In order to warrant a 20 disability evaluation 
under the range of motion codes, extension would have to be 
limited to 15 degrees, which was not the case.  Flexion of 
the knees has been to 90 degrees at worst and to 140 degrees 
at best.  In order to warrant a 20 disability evaluation 
under the range of motion codes, flexion would have to be 
limited to 30 degrees, which, likewise, was not the case.  In 
fact, range of motion measurements of the veteran's knees 
have not even met the criteria for a noncompensable rating 
under the applicable diagnostic codes, that is, extension 
limited to 5 degrees or flexion limited to 60 degrees.

The Board has also considered limitations imposed by pain.  
DeLuca v Brown, 8 Vet. App. 202 (1995).  The medical evidence 
of record provides a consistent history of painful knee 
motion, but the extent of the veteran's complaints of pain has 
not been supported by clinical findings.  On recent VA 
examination in 1997, the veteran could walk without a limp and 
heel walk, toe walk, and squat repetitively to 140 degrees. 
There was no evidence of atrophy and flexor and extensor 
strength of both knees was normal, or 5/5.  Recent x-rays of 
the knees have been interpreted as negative.  Although there 
are diagnoses of arthritis of the knees of record, these were 
not supported by x-ray findings. See Cross v. Derwinski, 2 
Vet. App. 150, 153 (1992) (diagnosis of traumatic arthritis in 
hands accompanied by x-rays showing no abnormality).  The June 
1997 VA examiner noted that despite the veteran's complaints 
of knee pain, there was no objective evidence of knee disease.  
In December 1992, it was also noted that the veteran altered 
his gait when in the presence of his doctor.  Regardless, any 
such impairment is contemplated by the assignment of a 10 
percent disability rating for limitation of motion.  As noted 
above, range of motion of the veteran's knees does not meet 
the criteria for a noncompensable disability rating under the 
diagnostic codes 5260 and 5261.  It appears that the currently 
assigned 10 percent disability rating is assigned to 
compensate the veteran for his complaints of pain.  Any pain 
affecting function of the knees is not shown to a degree 
beyond that contemplated by the current schedular evaluation 
assigned to these disabilities, as reflected by the medical 
findings of record which do not meet the criteria for a 0 
percent schedular evaluation.  Moreover, although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule in this case 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1996). 

Accordingly, the Board finds that a preponderance of the 
evidence is against entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected 
osteochondrosis of the tibial tuberosity of the right and 
left knees, respectively.  Consequently, the benefit-of-the-
doubt doctrine under 38 U.S.C.A. § 5107(b) is not for 
application in this case as the evidence for and against the 
claim is clearly not in equipoise.  Cf. Williams (Willie) v. 
Brown, 4 Vet. App. 270, 273-74 (1993) (citing Gilbert, supra, 
1 Vet. App. at 54, the Court found "significant" evidence 
in support of veteran's claim).  


ORDER

Having found the claim not well grounded, entitlement to 
service connection for an acquired psychiatric disorder 
(other than PTSD) is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected osteochondrosis of the tibial 
tuberosity of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected osteochondrosis of the tibial 
tuberosity of the left knee is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

